Citation Nr: 1040224	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1941 to October 
1945, and from September 1946 to April 1962.  He died in May 
2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In May 2008, the Board issued a decision which denied the 
appellant's claim seeking service connection for the cause of the 
Veteran's death.  Thereafter, the appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court issued a memorandum 
decision vacating the Board's May 2008 decision, and remanding 
this matter for further development. 

In June 2010, the Board remanded this matter for additional 
evidentiary development. 


FINDINGS OF FACT

1.  A June 2003 certificate of death indicates that the Veteran 
died in May 2003, at the age of 81.  The certificate of death 
lists the immediate cause of death as chronic obstructive 
pulmonary disorder (COPD) exacerbation, due to or as a 
consequence of left lower lobe pneumonia and gastro-intestinal 
(GI) bleed with aspiration.

2.  At the time of the Veteran's death, service connection was in 
effect for malaria.

3.  The evidence of record does not show that a disability of 
service origin or a service-connected disability caused or 
contributed to the Veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by military service did 
not cause or contribute substantially or materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Specifically, a September 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Court held that in the context of a claim for dependency and 
indemnity compensation (DIC) benefits, section 5103(a) notice 
must include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

The RO's September 2003 letter was issued prior to the Hupp 
decision, and failed to meet the standard set forth in that case.  
Nevertheless, the Board finds that remanding this case at this 
time for a fully compliant Hupp letter would not benefit the 
appellant in any way.  First, the appellant has actual knowledge 
of the disability for which the Veteran was granted service 
connection and those for which he was not service-connected.  
From the time of her initial claim, the appellant has argued that 
the Veteran's service-connected malaria was the cause of or 
materially contributed to the cause of the Veteran's death.  
Second, the appellant has actual knowledge of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition.  The appellant has been 
represented throughout this entire appeal, initially by the 
Veterans of Foreign Wars of the United States, followed by a 
private attorney beginning in February 2010.  In presenting her 
appeal to the Court, the appellant argued convincingly that a VA 
examination was needed to determine if a relationship exists 
between the Veteran's service-connected malaria and his 
subsequent development of terminal lung problems.  By requesting 
this examination, the appellant is demonstrating actual knowledge 
of the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition.  As to 
the third Hupp requirement, the RO's September 2003 letter 
provided an adequate explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  Accordingly, the appellant has actual 
knowledge of or has been notified of all of the required elements 
of a Hupp-compliant notice.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim by 
way of the arguments made to the RO); see also Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (noting that 
representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by a 
notice error).  

It is also noted that remanding this case to the RO for further 
notice development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).  Simply stated, as the appellant is found to 
be clearly aware of what she needs to present in order to prevail 
in this claim, there is no reason to provide the appellant with 
additional notice regarding information she already knows.

The Board further notes that no argument concerning inadequate 
Hupp notice was made by the appellant's private attorney before 
the Court.  The Board credits the appellant's private attorney 
with knowledge and understanding of the basic requirements needed 
to establish service connection for the cause of the Veteran's 
death.  In addition, her actual knowledge of these elements is 
evident in the private attorney's brief filed with the Court, as 
well as her pleadings filed herein with the Board.  Thus, the 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim, to 
include the opportunity to present pertinent evidence.  
Accordingly, the failure to provide a Hupp compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The RO has also obtained a VA medical opinion 
concerning the whether the Veteran's military service and/or his 
service-connected malaria caused or contributed substantially or 
materially to his death.  To that end, when VA undertakes to 
provide a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In this case, the VA examiner who provided the August 
2010 VA medical opinion conducted an extensive review of the 
Veteran's claims folder.  Based upon this review, the VA examiner 
provided an opinion concerning whether the Veteran's military 
service and/or his service-connected malaria caused or 
contributed substantially or materially to his death.  The VA 
examiner also provided a rationale to support the opinion 
provided.  Under these circumstances, the Board finds this to be 
an adequate examination.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).  

Finally, there is no sign in the record that additional evidence 
relevant to the issue being decided herein is available and not 
part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The duty to assist has been fulfilled.

As noted above, this appeal was remanded by the Board in June 
2010 for further evidentiary development.  Specifically, the June 
2010 remand directed the RO to obtain a medical opinion 
concerning the cause of the Veteran's death and its relationship, 
if any, to his service-connected malaria.  The RO obtained this 
requested medical opinion in August 2010.  Accordingly, the Board 
finds that there has been substantial compliance with its June 
2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  Therefore, the Board will proceed to adjudicate 
this appeal.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the appellant or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection 
where a claimant can demonstrate "(1) that a condition was 
'noted' during service; (2) evidence of post service continuity 
of the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology."  Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on 
lay evidence "to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote 
omitted).  

To establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.310, 3.312 (2010).  For a service-connected disorder to be the 
cause of death, it must singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically related.  
Id.  For a service-connected disorder to constitute a 
contributory cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

The Veteran died in May 2003 at the age of 81.  The certificate 
of death reported the immediate cause of death was COPD 
exacerbation, due to or as a consequence of left lower lobe 
pneumonia and GI bleeding with aspiration.

The appellant claims that the cause of the Veteran's death was 
related to his active military service.  Specifically, she claims 
that his service-connected malaria contributed to cause his 
death.

At the time of the Veteran's death, service connection was in 
effect for malaria, which had been rated as noncompensably 
disabling since its initial grant of service connection, 
effective from September 1983.

The Veteran's service medical records are negative for any 
diagnosis of COPD, left lower lobe pneumonia, or a GI bleed.  A 
review of his service treatment records reflected treatment for 
malaria in January 1943, October 1945 and April 1947.  However, 
subsequent physical examinations, performed in October 1945, 
September 1946, October 1949, September 1958, October 1958, and 
December 1961, all listed the Veteran's lungs, chest, and 
gastrointestinal system as normal.

The first post service evidence of COPD, left lower lobe 
pneumonia, or GI bleeding is not shown until 1983.  In September 
1983, the Veteran sought treatment for history of frequent 
episodes of ventricular tachycardia.  Physical examination of his 
chest revealed decreased breath sounds, bilaterally, with a 
prolonged expiratory phase.  A hospitalization report, dated in 
December 1983, noted that the Veteran underwent a right heart 
catheterization, times two.  The report included diagnoses of 
history of chest pain and bronchospastic airway disease.  A 
treatment report, dated in January 1984, revealed a diagnosis of 
COPD.  Pulmonary function tests, performed in July 1984, revealed 
an impression of severe airway obstruction.  A VA physical 
examination, performed in October 1984, noted the Veteran's 
complaints of shortness of breath when climbing hills.  The 
report noted the Veteran's history of smoking three and one-half 
packs of cigarettes daily.  Physical examination revealed a 
normal genitourinary system.  The report concluded with a 
diagnosis of COPD.  

A VA examination, performed in September 1994, revealed a 
diagnosis of severe COPD, morbid obesity, history of congestive 
heart failure, and chronic stasis of the lower extremities 
secondary to chronic congestive heart failure.  A treatment 
report, dated in February 1995, noted that the Veteran was 
hospitalized with complaints of chest pain and shortness of 
breath.  The report concluded with a primary diagnosis of acute 
bronchospasm.  It also listed secondary diagnoses of COPD 
secondary to tobaccoism, volume overload disorder, and 
atherosclerotic heart disease, with multivessel coronary artery 
disease.

In August 2010, a VA medical opinion was obtained.  The VA 
examiner noted that the Veteran's claims filed had been 
"exhaustively reviewed."  The VA examiner's opinion included a 
summary of the Veteran's medical treatment from his military 
service up until his eventual death.  Based upon this review, the 
VA examiner opined that the Veteran's service-connected malaria 
did not cause or contribute substantially or materially to the 
cause of the Veteran's death.  In support of this opinion, the VA 
examiner noted that the Veteran's death summary suggests that his 
gastrointestinal hemorrhage, with aspiration, was a terminal 
event precipitated by exacerbation of the Veteran's COPD and 
pneumonia.  The VA examiner further noted that a review of his 
medical treatment records revealed the Veteran's primary 
disability was COPD.  In addition, the VA examiner noted that no 
medical evidence of active malaria was located outside of the 
Veteran's time in military service, and that while the Veteran 
had numerous incidents of treatment for complications of COPD, 
there was no instance in which malaria was diagnosed, and that 
there were no medical statements indicating sequelae of malaria 
which may have rendered the Veteran more susceptible to COPD.  In 
addition, the VA examiner stated that in general, malaria is not 
associated with respiratory impairment, and in particular COPD.  
The VA examiner noted that a review of the medical literature at 
the National Library of Medicine did not reveal any association 
between malaria and COPD.

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the Veteran's death is not 
warranted.

There is no evidence of the Veteran having incurred COPD, left 
lower lobe pneumonia, or a GI bleed with aspiration prior to 
1983, which is over twenty years after the Veteran's discharge 
from the service.  The Veteran's service treatment records are 
negative for a diagnosis of COPD, left lower lobe pneumonia, and 
a GI bleed.  Moreover, there is no competent evidence of record 
that relates these disorders to the Veteran's military service. 

Moreover, there is no competent evidence of record that finds 
that the Veteran's service-connected malaria caused or 
contributed substantially or materially to the Veteran's fatal 
disease process.  To the contrary, the VA examiner in August 
2010, after reviewing the Veteran's entire claims file, opined 
that the Veteran's death was not caused by or a result of (or 
contributed substantially by or materially by) his service-
connected malaria.  In support of this opinion, the VA examiner 
noted that post service treatment records were silent as to any 
treatment or diagnoses of malaria, and that a search of medical 
literature did not reveal any association between malaria and 
COPD.

A review of the Veteran's claims file revealed lay statements and 
testimony by the appellant and the Veteran, as well as a January 
2004 statement from the Veteran's friend, J.M., Jr., indicating 
that the Veteran had multiple incidents of post service malaria 
flare ups.  Specifically, the Veteran and the appellant testified 
at a February 1997 RO hearing that he had approximately three 
malaria flare ups a year since his discharge from the service, 
and that these attacks were manifested by a period of high fever 
and chills lasting approximately 45 minutes, followed by weakness 
for approximately a week.  In addition, the appellant, the 
Veteran, and his friend have submitted statements claiming that 
the Veteran has had post service flare ups of malaria.

In the instant case, the Board finds that while these statements 
by the above-referenced individuals are competent to report the 
symptoms and manifestations of what they felt or witnessed, these 
statements or testimony received are not competent and sufficient 
to associate the reported symptoms to active malaria or to 
diagnose active malaria, as active malaria requires a medical 
diagnosis based on diagnostic tests.  See Jandreau, 492 F.3d at 
1377 (holding that whether lay evidence is competent and 
sufficient in a particular case is a fact issue to be addressed 
by the Board rather than a legal issue to be addressed by the 
Court); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury; however, a lay witness can provide and "eye-witness" 
account of the visible symptoms).  Moreover, the statements and 
testimony that the Veteran experienced post service "malaria 
flare ups" alone are not sufficient to prove that the cause of 
the Veteran's death was related to his military service or to his 
service-connected malaria.  Id.  The August 2010 VA examiner's 
opinion stated that an exhaustive review of the Veteran's claims 
folder revealed no evidence of active malaria outside of the 
Veteran's time in service.  As pointed out by the VA examiner, 
there was no instance of malaria being diagnosed despite numerous 
admissions for complications related to COPD.  The VA examiner 
also pointed out that there were no medical statements indicating 
sequelae of malaria which may have rendered the Veteran more 
susceptible to COPD.  Accordingly, there is no competent evidence 
of record linking the Veteran's fatal disease process to his 
active military service or to his service-connected malaria.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for the cause of the 
Veteran's death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


